Citation Nr: 0110916	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  96-43 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri





THE ISSUE

Entitlement to service connection for psychiatric disability.






ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In July 1999, the Board denied, as not well grounded, the 
issue of entitlement to service connection for psychiatric 
disability.  Thereafter, the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In response to VA's "Motion to Remand in Lieu of Brief and 
Stay of Proceedings", the Court, in an Order entered in 
November 2000 (for which a Judgment was entered the following 
month), vacated the July 1999 Board decision and remanded the 
claim.

Thereafter, the appeal was returned to the Board.


REMAND

In the above-cited November 2000 Order, the Court observed 
that, subsequent to the Board's July 1999 decision, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereafter VCAA), was enacted.  Noting 
that the VCAA eliminated the well-grounded claim requirement, 
the Court further observed that such legislation applied to 
any claim filed before the date of enactment of the VCAA 
(November 1999) and which had not become final as of such 
date.  Inasmuch as the Board, in its July 1999 decision, had 
denied the appellant's claim "as not well grounded", the 
Court determined that a remand was required to facilitate 
pertinent readjudication of the appellant's claim.  Incident 
to the same, the Court further observed that, should the 
circumstances warrant, the Board "is authorized and obligated 
to remand the claim to the VA [RO] for further development."

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA.  In addition to (as 
noted above) eliminating the concept of a well-grounded 
claim, the VCAA redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  To 
reiterate, this change in the law is applicable to all claims 
filed before the date of enactment of the VCAA and not yet 
final as of that date.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition to the reasons advanced above, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Further, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

3.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



